                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


UNITED STATES                                          )
                                                       )
                                                       )       No. 19-CR-567
                                                       )
                                                       )       Hon. Judge Leinenweber
ROBERT KELLY, et. al.,                                 )
                                                       )
                                                       )

       DEFENDANT’S MOTION FOR THE PRODUCTION OF DOCUMENTS
       DEMONSTRATING OR RELATING TO ANY COMPLAINTS MADE AGAINST
       ANY AGENT OR MEMBER OF LAW ENFORCEMENT WHO MAY
       TESTIFY AT TRIAL RELATING TO THE TRUTHFULNESS OR VERACITY
       OF ANY SUCH INDIVIDUAL, OR TO ANY PROCEEDINGS OR
       INVESTIGATIONS REGARDING THE SAME

       Defendant, Mr. Kelly, by and through his undersigned counsel, respectfully moves this

Court for the entry of an Order, requiring the Government to produce to the Defendant and his

counsel, at least 45 days prior to trial, all documents reflecting or relating to any complaints,

proceedings, or investigations regarding the truthfulness or veracity of any agent or member of

law enforcement who may be called by the Government to testify at trial, and states as follows:

       1. Here, like every case in which an agent or other member of law enforcement testifies

at trial, the truthfulness and veracity of those individuals may be called into question.

Accordingly, all documents reflecting any instance where such individuals either testified

falsely, or made false statements, or are even alleged to have engaged in those types of activities,

are directly relevant to their testimony in this case – including, most importantly on cross-

examination.

       2. Moreover, the above-referenced materials may constitute Brady materials.

       3. Accordingly, the Government should be required to produce all such materials to the
Defendants and their counsel at least 45 days prior to trial.

        WHEREFORE, Defendant, Mr. Kelly, by and through his undersigned counsel,

respectfully moves this Court for the entry of an Order, requiring the Government to produce to

the Defendants and their counsel, at least 45 days prior to trial, all documents reflecting or

relating to any complaints, proceedings, or investigations relating to the truthfulness or veracity

of any agent or member of law enforcement who may be called by the Government to testify at

trial, and for such other and further relief as is appropriate.



                                                        RESPECTFULLY SUBMITTED:

                                                        By: s/ Michael I. Leonard
                                                            Counsel for Defendant Kelly


LEONARDMEYER, LLP
Michael I. Leonard
120 N. LaSalle Street, 20th Floor
Chicago, Illinois 60602
(312)380-6659 (direct)
(312)264-0671 (fax)
mleonard@leonardmeyerllp.com
                                CERTIFICATE OF SERVICE

       The undersigned states that on February 3, 2020, he caused the above to be served on all

counsel of record by way of ECF filing it.




                                     RESPECTFULLY SUBMITTED,

                                     By: s/Michael Leonard
                                         Counsel for Defendant Kelly
